Citation Nr: 0812837	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
establish entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

The veteran appeared at a February 2007 Board hearing before 
the undersigned Veterans Law Judge and testified regarding 
his symptomatology.  A transcript is of record.

By a February 28, 2007 ruling, the undersigned Veterans Law 
Judge granted the veteran's motion to advance this case on 
the docket based on a finding of good cause. See 38 C.F.R. § 
20.900(c).

This matter was remanded by the Board in April 2007 for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Having carefully reviewed the record, the Board finds that 
its remand directives of April 2007 have not been completed. 
Because the law requires that the Board must ensure that the 
RO complies with its directives, as well as those of the 
appellate courts, the Board regretfully finds that it must 
again remand this appeal to the Appeals Management Center 
(AMC) in Washington, DC, to ensure compliance with applicable 
law. Stegall v. West, 11 Vet. App. 268, 271 (1998) (Holding 
that compliance by the Board or the RO with remand directives 
is neither optional nor discretionary, and where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).

The veteran is seeking to reopen his claim of entitlement to 
service connection for Hepatitis C that was previously denied 
in a July 1975 rating decision. In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VA's duty to 
notify a veteran seeking to reopen a claim included advising 
the veteran of the evidence and information needed to reopen 
the claim and notifying the veteran of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the veteran. The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. 

Following the Board's April 2007 remand, the AMC forwarded a 
letter to the veteran, but did not provide him with notice as 
to the evidence and information needed to establish 
entitlement to service connection for Hepatitis C (the 
underlying claim), this case must again be remanded.

Accordingly, the case is REMANDED for the following action:

1.	Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the veteran of the evidence and 
information that is necessary to reopen 
his new and material evidence claim on 
appeal, as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for  Hepatitis C. In 
doing so, the RO/AMC should advise the 
veteran of the element or elements 
required to establish service 
connection that were found to be 
insufficient at the time of the 
previous denial.  He should also be 
told to provide any evidence in his 
possession pertinent to the claim. 38 
C.F.R. § 3.159 (2007).  

2.	The AMC/RO should review the claims 
file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.	Thereafter, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal. An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



